DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           G.W., the mother,
                              Appellant,

                                    v.

                      GUARDIAN AD LITEM and
               DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellees.

                              No. 4D19-2158

                          [December 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2016-000582-
DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Scott J. Edwards, Boca Raton, and Thomasina Moore of Florida
Statewide Guardian ad Litem Office, Tallahassee, for appellee Guardian ad
Litem Program.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.